Simmons, C. J.,
concurring.
The question here presented is whether or not personal property of the plaintiff used in the conduct of its business is exempt from taxation.
Several applicable sections in article XV of the Constitution answer that question. “The necessity of water for domestic use and for irrigation purposes in the State of Nebraska is hereby declared to be a natural want.” Sec. 4. “The use of the water of every natural stream within the State of Nebraska is hereby dedicated to the people of the state for beneficial purposes, subject to the provisions of the following section.” Sec. 5. “The right to divert unappropriated waters of every natural stream for beneficial use shall never be denied except when such denial is demanded by the public interest. Priority of appropriation shall give the better right as between those using the water for the same purpose, but when the waters of any natural stream are not sufficient for the use of all those desiring to use the same, those using the water for domestic purposes shall have preference over those claiming it for any other purpose, and those using the water for agricultural purposes shall have the preference over those using the same for manufacturing purposes. Provided, no inferior right to the use of the waters of this state shall be acquired by a superior right without just compensation therefor to the inferior user.” Sec. 6. “The use of the waters of the state for power purposes shall be deemed a public use and shall never be alienated, but may be leased or otherwise developed as by law prescribed.” Sec. 7.
Sections 4, 5 and 6 were, in their principal provisions, a *594part of the statutory law of this state beginning in 1895. Laws 1895, ch. 69, secs. 65, 42, 43. These provisions continued to be the statutory law of this state. See Rev. St. 1913, secs. 3369, 3370, 3372. They were reenacted as a part of the Civil Administrative Code in 1919. See Laws 1919, pp. 831, 832. They now appear as sections 46-501, 46-502 and 46-504, Comp. St. 1929.
It is a sound rule of constitutional construction that where the inquiry is directed to determining the purpose sought to be accomplished by a particular provision, resort may be had to the proceedings of the convention which framed the language, and where the proceedings clearly point out the purpose of a provision, the aid will be valuable and satisfactory. 1 Cooley, Constitutional Limitations (8th ed.) 142; 12 C. J. 711; 16 C. J. S. 69.
It is clear from a reading of the debates of the constitutional convention that it was the purpose of the framers of these constitutional provisions (secs. 4, 5, 6, supra) to make the use of the waters a paramount concern of the state and to place these legislative provisions, so far as incorporated in the Constitution, beyond the power of the legislature to change. (See the debates on Proposal 129, Proceedings of the Constitutional Convention, 1919-1920.) The convention, in an “official statement” issued to the people so that they might “have full information of the nature and purpose of the proposed amendments,” gave the following “explanatory” statement: “The purpose of these new provisions in the Constitution is to define the use of water and place the same under constitutional protection, to which, owing to its importance in the development of the agricultural interests of the state, it is entitled.” (Proposed Amendments to the Constitution of the State of Nebraska as adopted by the Constitutional Convention 1919-1920, p. 37.)
The constitutional convention also submitted a provision which was adopted and became section 7, supra, regarding the use of the waters of the state for power purposes and providing that such use “shall be deemed a public use and *595shall never be alienated, but may be leased or otherwise developed as by law prescribed.” This provision originated as,Proposal 282 of the convention. It was thoroughly debated. The debates clearly demonstrate that it was the purpose of the provision to make certain that the water-power resources of the state should be and remain for all time the property of the state and its people, and that those resources could be developed for their benefit. It is further clear that the framers of the provision contemplated that it would authorize the development of the state’s water-power resources by the state through the direct appropriation of public funds, through districts or other agencies, created by the legislature for that purpose, or through private corporations or individuals, “as by law prescribed.” (See debates on Proposal 282, Proceedings of the Constitutional Convention 1919-1920.) The official statement explaining the provision referred to. the possible development of power “in this state through the use of the water in our streams. To conserve this for the use of the people is the object of this provision.” See Proposed Amendments to the Constitution of the State of Nebraska as adopted by the Constitutional Convention 1919-1920, p. 88.
These constitutional provisions express, the will of the people and are the basic law in this state. By adopting these provisions, the people, through the Constitution, have made certain uses of the waters of this state the fundamental law of this state, untouchable by the legislature, and binding upon the courts.
By section 7, supra,, the people have provided that the development of the waters of the state for power purposes may be provided for by law as a public use, a use never to be alienated. The power to provide for that development has been placed in the legislature. It, from its very nature, is a governmental power, made so by inclusion in the Constitution of the state as one of the purposes and functions of the state, which the legislature is authorized to make effective. On this basis, I am of the opinion that a district, created under the legislative act here considered to develop *596the use of water for power purposes, is one created to serve a constitutionally declared purpose of government, and as such is a governmental agency.
It may be advanced that section 7, supra, authorizes the development of the use of the waters for power purposes and does not include the creation of agencies of the state for the development for irrigation uses, and that this plaintiff is engaged in both power and irrigation development. However, that beneficial use is recognized by section 6, supra. It has long been the experience in this state, and in other states, and was so- stated in the debates of the constitutional convention, that water may be more advantageously used where one agency combines both water-power and irrigation development in one system of works. It is in full accord with the purposes of this provision to hold that development of the use for irrigation may be included in the development of the use for power purposes, and as a necessary part of that full development for which the legislature is authorized to provide. Mr. Abbott, the member of the convention who proposed this amendment, in discussing section 7 in connection with sections 4, 5 and 6, said: “One supplements the other, and both together constitute a complete scheme for the utilization of water of this state * * * .” (Proceedings of the Constitutional Convention 1919-1920, p. 1810.)
The same convention that submitted to the people of this state for adoption the constitutional provisions above quoted, also submitted the proposal which became a part of section 2, art. VIII that “The property of the state and its governmental subdivisions- shall be exempt from taxation.” The debates do not indicate that the framers of these provisions considered the immediate problem here presented. The language used is broad enough, and must necessarily be held, to include these state agencies created to develop the waters of the state for power purposes. They, being governmental agencies carrying out governmental purposes, are in my opinion governmental subdivisions, and their property exempt from taxation under the provisions of section 2, supra.
*597If the majority opinion is to be construed, as I think it should be, so as to base the decision upon the constitutional provisions here discussed, then I am in accord with that decision.
My disagreement with the majority goes to statements made in the opinion other than the determination that the plaintiff is a governmental subdivision under the constitutional provisions which I have discussed.
Particularly, I disagree with the inference,-that may follow from the discussion, that a public corporation organized for a public purpose is ipso facto a governmental subdivision of the state. The majority do' not undertake to define a “governmental subdivision.” There is a vast difference between corporations, described either by the legislature or the courts as “public corporations,” and “governmental subdivisions.” The term “public corporation” is a g-eneral, all-inclusive term, applied loosely by courts, and legislatures to all corporations that are not private corporations. A governmental subdivision is one created for the purpose of aiding- in the administration of the law, and through which the state exercises some of its governmental functions and powers by a delegation of a part of its sovereignty. Not all subdivisions of the state are exempt from taxation under section 2, supra. It is only those that are “governmental” in character. A “governmental subdivision” falls within a far more restricted classification than a “public corporation.” This distinction has been heretofore recognized by this court in State ex rel. Metropolitan Utilities District v. City of Omaha, 112 Neb. 694, 200 N. W. 871. See, also, 43 C. J. 69, 70, 182, 183; 1 Fletcher, Corporations (Perm, ed.) 207; 6 McQuillin, Municipal Corporations (Rev. 2d ed.) 1057; Griffith v. City of Butte, 72 Mont. 552, 234 Pac. 829; City of High Point v. Duke Power Co., 120 Fed. 2d 866; Vilas v. City of Manila, 220 U. S. 345, 31 S. Ct. 416.
If the majority opinion is to be so. construed, and it should not be, as to exempt all corporations as “governmental subdivisions” which either the legislature or this court has heretofore or may hereafter label public corporations, or *598agencies created for a public purpose, the restrictive provision in section 2 of “governmental subdivisions” will be broadened far beyond any intent of the framers of our Constitution, and that provision will become a wide avenue of escape from taxation — a result that the framers, intended should not follow. The late President Theodore Roosevelt is quoted as having- written: “Judicial amendment of the Constitution is fatally easy.” If the construction just discussed should follow from this decision, then it would be the result of a judicial amendment of the Constitution, which this court has neither the right nor the power to do.
The majority state that they can see no¡ difference between irrigation districts organized under the act of 1895 and the plaintiff district, and argue that, because irrigation districts have not been taxed, the plaintiff district’s property is not taxable. Whether or not irrigation districts are or are not taxable is not an issue in this case. Using language taken from the McNeal opinion cited by the majority, 60 Neb. 613, 83 N. W. 847: “Resort must be had to the statute providing for the organization and government of an irrigation district to determine the power and scope of authority” of the district. The majority do not resort to the statute to determine that difference: The two districts are organized under different statutory provisions with distinctly different grants of power. One marked difference is the power of taxation which was. given to the irrigation districts. See Laws 1895, ch. 70, sec. 15. That power is denied the plaintiff district. ‘ See Comp. St. Supp. 1941, sec. 70-708. This court in Fontenelle Forest Assn. v. Sarpy County, 118 Neb. 725, 226 N. W. 327, has indicated the answer to that contention and that, is, for the state to. authorize the taxation of irrigation districts would “involve other taxation for the payment of the taxes soi laid” and for that reason the inference is that the legislature did not intend to require an agency having the power of taxation to levy taxes to pay taxes.
Finally, the majority discuss and appear to rely upon two statements in Lennox v. Housing Authority of City of Oma*599ha, 137 Neb. 582, 290 N. W. 451. In that case the proposition that the Housing- Authority was a governmental subdivision was not seriously controverted. It was a fact largely assumed to be true by the parties in presenting the issues. The Housing Authority case construed a statute passed in the exercise of the police power of the state. The opinion so states. Furthermore, the legislature there declared the housing projects to be governmental functions, and their property exempt from taxation. Laws 1937, ch. 93, sec. 1. No such legislative finding or declaration is found in Senate File 310 under which plaintiff is organized. The decision in the Lennox case is not in point here unless' it is first assumed that the plaintiff district was created by the. legislature under the authority of the police power of the state. That contention is not advanced by the majority, is at best a debatable premise when applied to the plaintiff district, and is impliedly denied when the majority place the holding upon the foundation of the constitutional provisions herein first discussed.
For the reasons herein expressed, I concur in the result reached by the majority that the plaintiff’s property, which the defendant seeks to tax, is exempt from taxation.